Citation Nr: 1215673	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO. 03-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to higher initial evaluations for dementia associated with cerebrovascular disease than the 20 percent assigned effective November 18, 2004, and than the 50 percent assigned effective December 21, 2011. 

2. Entitlement to a higher initial evaluation for left upper extremity hemiparesis associated with cerebrovascular disease than the 20 percent assigned from the November 18, 2004 effective date of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1968 to July 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The left upper extremity claim originates from a December 2001 RO rating decision granting service connection for diabetes mellitus with peripheral neuropathy effective from November 1999, which assigned a disability evaluation of 40 percent. By his January 2002 notice of disagreement with that decision, the Veteran sought separate disability ratings for disabilities of his extremities associated with his diabetes mellitus, type 2. The Veteran perfected that appeal and the Board in September 2004 remanded issues including entitlement to a separate evaluation for left upper extremity peripheral neuropathy. The RO by a September 2005 rating action granted a separate 20 percent evaluation for cerebrovascular disease with residual mild left upper extremity weakness associated with the Veteran's service-connected diabetes mellitus, type 2, with an effective date assigned for that 20 percent evaluation of November 18, 2004. The Veteran continued to disagree with the disability rating assigned for left upper extremity hemiparesis associated with cerebrovascular disease, appealing that issue to the Board. 

The Board in its June 2007 Decision and Remand took issue with the assignment of a rating only for left upper extremity weakness as a separate manifestation of the Veteran's diabetes mellitus, and in the Remand portion instructed the RO to readjudicate issues service connection for other manifestations of diabetes mellitus. The Board in that remand also directed the RO to consider assignment of separate disability ratings for mental and left upper extremity manifestations of the Veteran's cerebrovascular disease associated with the Veteran's diabetes mellitus. (The Board will not herein further address any of other manifestations of diabetes mellitus, other than dementia and depression, because any other manifestations are not the subject of the present appeal.) The RO responsively left intact the assigned 20 percent evaluation for cerebrovascular disease associated with diabetes mellitus and by a July 2007 rating action assigning a separate 20 percent evaluation for left upper extremity hemiparesis associated with cerebrovascular disease. The Board in June 2010 again remanded the issues, styled as ratings to be assigned for dementia associated with cerebrovascular disease, and for left upper extremity hemiparesis associated with cerebrovascular disease. The RO in Huntington, West Virginia, then reviewed the claims, and by a February 2012 rating action granted an initial 50 percent disability rating effective from December 21, 2011, for "dementia with depression associated with cerebrovascular disease." 

The issue of entitlement to higher initial evaluations for dementia associated with cerebrovascular disease than the 20 percent assigned effective November 18, 2004, and than the 50 percent assigned effective December 21, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the entire initial rating period beginning from November 18, 2004, and for any interval within this period, the evidence preponderates against the Veteran's left upper extremity hemiparesis associated with cerebrovascular disease being manifested by symptomatology equated to more than moderate incomplete paralysis of the musculospiral nerve (radial nerve) affecting his left (minor) upper extremity. 

2. The Veteran is right-handed, and hence the left upper extremity hemiparesis associated with cerebrovascular disease affects his minor upper extremity.


CONCLUSION OF LAW

For the entire initial rating period beginning from November 18, 2004, the Veteran's left upper extremity hemiparesis associated with cerebrovascular disease has not met the criteria for the next higher, 40 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.124a, Diagnostic Code 8514 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection. Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA. 

Where VCAA notice is required, in the general case this notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was afforded a VCAA notice letters in February 2001 prior to the RO's initial adjudication of the underlying claim for service connection for diabetes mellitus. (The relationship between that claim and the appealed initial rating claim is discussed in the Introduction to this decision, supra.) Subsequent VCAA notice was afforded the Veteran by the AMC in letters sent in October 2004 and May 2005, prior to the St. Petersburg, Florida, RO's September 2005 rating action granting a separate 20 percent evaluation for left upper extremity hemiparesis associated with cerebrovascular disease, as associated with diabetes mellitus. Further VCAA notice letters were sent in December 2005 and October 2007. These notices were followed RO or AMC readjudications of the appealed claim, including most recently by an supplemental statement of the case (SSOC) in February 2012. The VCAA notice letters informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letters also provided the Veteran with general notice of the evidence required to satisfy the claim for a higher initial evaluation for left upper extremity hemiparesis associated with cerebrovascular disease. This is sufficient notice in a claim for higher rating because the type of VCAA notice required to address rating claims is general notice of ratings for disabilities, not specific notice of all potentially applicable rating criteria. Dingess. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, subsequent rating actions, and by statements of the case (SOCs) and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

Although the Board recognizes that a disability such as the Veteran's left upper extremity hemiparesis associated with cerebrovascular disease may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression pertaining to the disorder is missing from the claims file. Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim. Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication. 

The Veteran's authorized representative in a Written Brief Presentation dated in April 2012 contend, "Additionally, developed evidence support the [V]eteran's contentions that his conditions have progressively worsened since his hast evaluations in terms of severity of nerve damage, muscle weakness, depression, and memory losses and sleep impairment entitling him to an evaluation in excess of the 20 percent for left upper extremity hemiparesis, as well as in excess of 50 percent for dementia."

Because the representative contended that "developed evidence" supported increased evaluations, the Board understands the representative's assertions here to mean that the Veteran's appealed disabilities have worsened since they were last evaluated prior to the evidence being developed pursuant to the Board's June 2010 remand of the appealed claims. Indeed, the need for a contemporaneous evaluation of the Veteran's claimed disabilities supported the Board's development, including the obtained VA examination for compensation purposes in December 2011 addressing mental disability and in January 2012 addressing neurological disability. There is thus no indication by the authorized representative's April 2012 statement that the Veteran or his representative believe that additional progression of the Veteran's claimed disabilities since these very recent examinations give rise to the need for yet another series of VA examinations. As the Board has already noted, further iterations of examinations for compensation purpose on such a continuous basis cannot reasonably be afforded a Veteran, they would deprive the Veteran of ever being afforded the adjudicative review by the Board which is the putative purpose of the Veteran's appeal. See 38 C.F.R. § 19.4 (2011) (principal functions of the Board are those of appellate adjudication). 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. He was afforded VA examinations to address left upper extremity hemiparesis associated with cerebrovascular disease July 2005, November 2005, and January 2012. These examinations were appropriately followed by review of the claim by the RO or AMC, including most recently with issuance of the February 2012 SSOC. These examinations, taken together with records of VA and service treatment, as well as private treatment records, and statements by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records over the course of the initial rating period, and sufficiently addressed the criteria for rating left upper extremity hemiparesis associated with cerebrovascular disease to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.

Further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting higher disability ratings than that assigned herein for the initial rating period the subject of the Board's adjudication. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence of greater severity of disability which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remands in September 2004, June 2007, and June 2010 have been substantially fulfilled with regard to the initial rating claim adjudicated herein. This included separately rating left upper extremity hemiparesis associated with cerebrovascular disease, affording the Veteran additional development notice and assistance, obtaining indicated additional pertinent medical records, affording an additional VA examination for compensation purposes, and readjudicating the claim by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the higher initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a higher initial rating for left upper extremity hemiparesis associated with cerebrovascular disease - that of evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. § 3.303. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Claim for Higher Initial Rating for Left Upper Extremity 
Hemiparesis Associated with Cerebrovascular Disease 

The Veteran's claim is to the effect that his service-connected left upper extremity hemiparesis associated with cerebrovascular disease warrants a higher initial evaluation than the 20 percent rating assigned effective from November 18, 2004. 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board has been directed to consider only those factors contained wholly within the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for hemorrhoids. Fenderson v. West, 12 Vet. App 119 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Upon a July 2005 VA neurological examination for compensation purposes, a history was noted of past cerebrovascular accidents in January 2002 with short-term hemiparesis, with symptoms associated with the cerebrovascular accidents thereafter gradually clearing. Objectively, motor testing showed a slight pronator drift to the left upper extremity but no weakness otherwise. Some decreased pinprick sensation was also noted. The examiner assessed, pertinently, history of cerebrovascular disease with previous strokes and residual mild left upper extremity weakness, secondary to diabetes mellitus, type 2.
 
Upon a November 2005 VA diabetes examination for compensation purposes by the same examiner from July 2005, the examiner noted a history of numbness in the distal lower extremities since 1995 and in the hands since about 2000. Other history and findings were reiterated from the July 2005 examination. The examiner also reviewed an electroencephalogram from August 2005 which showed mild encephalopathy and infrequent focal slowing in the left temporal region. Also noted were records indicating a history of coronary artery disease with small vessel disease diffusely. The examiner again found and assessed very mild left hemiparesis associated with cerebrovascular disease, which he again attributed to the Veteran's diabetes mellitus. 

While treatment records over the past decade reflect numerous disabilities resulting in impairment in many body systems, including metabolic functioning and endurance (with the Veteran currently assigned a service connected 100 percent disability evaluation based on cardiovascular disease), these records do not reflect findings of more than mild left upper extremity hemiparesis associated with the Veteran's cerebrovascular disease. Impairments in strength, endurance, and general functioning are present in this Veteran including by noted small vessel disease, diabetes, chronic obstructive pulmonary disease, ischemic heart disease, and a possible seizure disorder, yet while such impairments may well extend to impairment in use of the left upper extremity, they are not shown to be associated with the Veteran's service-connected left upper extremity hemiparesis the subject of the present appeal. 

Upon a VA neurological examination for compensation purposes in January 2012, the examiner found that the Veteran did not have muscle atrophy attributable to central nervous system disease. The examiner did, however, find moderate left upper extremity weakness. This contrasted with his finding of mild right upper extremity weakness. 

The January 2012 VA neurological examination notably increases the previously assessed severity of disability associated with left upper extremity hemiparesis from mild to moderate. The Veteran and his authorized representative have not asserted greater disability than that reflected in this moderate finding. The record does not reflect either subjective assertions objective findings of severe disability associated with left upper extremity hemiparesis.

A May 1975 VA examination for compensation purposes states that the Veteran is right handed, and the left upper extremity hemiparesis associated with cerebrovascular disease is accordingly rated as affecting the Veteran's minor upper extremity.
 
The Veteran's left upper extremity hemiparesis associated with cerebrovascular disease has been appropriately rated under Diagnostic Code 8514, for incomplete paralysis of the musculospiral nerve (radial nerve). Under that code, for the minor arm, mild or moderate incomplete paralysis is rated 20 percent disabling, and severe incomplete paralysis is rated 40 percent disabling. There is effectively no indication of record that more disability than that which would reasonably equate to moderate incomplete paralysis of the left upper extremity is present in this case for the entire rating period in question. While the Veteran effectively contends that he is entitled to a higher disability rating based on greater disability, he has not contended that he has severe disability in the left upper extremity associated with his left upper extremity hemiparesis. 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2011). 

The Board has considered ratings over the entire rating period in question, beginning from the November 18, 2004, date of service connection for left upper extremity hemiparesis associated with cerebrovascular disease, but finds that the 20 percent rating assigned represents the maximum schedular rating to which the Veteran is entitled based on the evidence, with the preponderance of the evidence against severe disability of left upper extremity hemiparesis, and accordingly against a higher disability rating being warranted for any interval during the rating period. Fenderson v. West, 12 Vet. App 119 (1999).

In the absence of an indication of extraordinary circumstances related to this Veteran and his left upper extremity hemiparesis associated with cerebrovascular disease - such as marked interference with employment or prolonged periods of hospitalization - that would warrant a rating on an extraschedular basis, referral for extraschedular consideration is not warranted in this case. 38 C.F.R. § 3.321(b) (2011). There are not indications in this case that the nature or severity of the claimed left upper extremity hemiparesis associated with cerebrovascular disease, including specifically as it impacts the Veteran, takes it outside norm so that it is not appropriately rated under the rating schedule. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher initial evaluation for left upper extremity hemiparesis associated with cerebrovascular disease than the 20 percent assigned is denied for the entire initial rating period beginning November 18, 2004, up to the present, and is denied for any lesser interval during the initial rating period. 


REMAND

The RO in Huntington, West Virginia, by its assignment of a 50 percent evaluation for dementia with depression associated with cerebrovascular disease, at once expanded the nature of the central neurological disability which was service connected to include not only dementia but also depression, and, effective from December 21, 2011, assigned a single 50 percent rating for those two central neurological disabilities. 

That assigned rating and the assigned effective date were substantially based on findings of a December 21, 2011, VA mental health examination for compensation purposes. However, that examiner specifically found that symptoms were separately attributable to the Veteran's dementia and his depression. He concluded that the Veteran's dementia caused "moderate deficits in recent memory" (with the Veteran "not fully oriented to date"), and poor concentration. He concluded that the Veteran's depression caused "mild depressed mood several days per month," and that these depressive symptoms were "mostly related to residuals of cerebrovascular accident and other medical problems."

In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations. 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder."). However, also in Amberman, the Federal Circuit stated that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability." Id. The Federal Circuit thus recognized that certain circumstances give rise to the need both to separately service connect distinct mental conditions, and to separately rate them as distinct disabilities. 

The present case presents just such a circumstance where separate mental conditions, dementia and depression, have been distinctly differentiated in their symptomatology by the VA medical examiner. The conditions should thus be separately service connected and separate disability ratings should be considered, rather than implicitly service connecting depression as part and parcel of dementia and assigning a single 50 percent evaluation, as the RO has done in this case. The Board accordingly here remands the issue for the RO to explicitly service connect and rate the Veteran's depression as a distinct condition, rather than treating it as part and parcel of the Veteran's dementia. See 38 C.F.R. § 4.1, 4.25 (2011) (a rating to be considered for each service-connected disability; disability ratings to be combined using the combined ratings table).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to submit additional evidence or argument in furtherance of his claim. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2. Thereafter, the RO should readjudicate the remanded claim de novo. The RO should separately service connect depression as secondary to service-connected cerebrovascular disease and other service-connected disabilities. (The RO in Huntington, West Virginia, already implicitly service connected depression by its February 2012 decision when it characterized it as part of the Veteran's service-connected dementia). The RO should then, again with de novo review, assign separate disability ratings to the Veteran's depression and dementia, as appropriate, pursuant to Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his authorized representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


